NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                 Nos. 18-1835 & 18-1988
                                      ___________

                      ANDREA STOVER; DOMINIQUE STOVER


                                             v.

               NJ STUYVESANT LLC, AKA The Clearstone Group Inc.;
                       PRESIDENT DANIEL KIRZNER

              Andrea Stover and Dominique Stover, Appellants in 18-1835

                         Dominique Stover, Appellant in 18-1988
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. Civ. No. 2-17-cv-13590)
                      District Judge: Honorable John M. Vazquez
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 28, 2018
            Before: VANASKIE, COWEN, and NYGAARD, Circuit Judges

                             (Opinion filed: August 29, 2018)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellants Andrea Stover and Dominique Stover appeal the District Court’s

dismissal of their complaint. For the reasons that follow, we will affirm the District

Court’s judgment.

       In December 2017, appellants filed a complaint alleging that their landlord was

neglecting to conduct maintenance on their rental unit, was harassing them, and was

seeking to evict them. On January 30, 2018, the District Court dismissed their complaint

for lack of subject matter jurisdiction, as the parties were not diverse and appellants had

brought no federal claims in their complaint. However, the Court provided appellants

with thirty days to file an amended complaint. Nearly two months later, having received

no filings from appellants, the District Court dismissed their complaint with prejudice.

Appellants timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

de novo review over the District Court’s dismissal of appellants’ complaint. See Phillips

v. County of Allegheny, 515 F.3d 224, 230 (3d Cir. 2008).

       Appellants do not challenge the District Court’s initial dismissal of their complaint

without prejudice; thus, they have waived any challenge to that decision. See United

States v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005) (“[A]n appellant’s failure to identify

or argue an issue in his opening brief constitutes waiver of that issue on appeal”). They

do contest the District Court’s subsequent dismissal of their complaint with prejudice, but

do not explain why they failed to file an amended complaint by the Court’s deadline. In

dismissing their complaint with prejudice, District Court merely finalized its prior

dismissal of appellants’ complaint on the merits after they did not provide any new

                                             2
allegations that would permit their claims to survive dismissal.

       Appellants’ sole argument on appeal is that the District Court should have

construed their complaint to bring a claim under the Fair Housing Act (“FHA”), sua

sponte, before it dismissed it with prejudice. However, even if the District Court had

read their complaint to include a claim under the FHA, it would have failed to survive

dismissal. In order to prevail on a disparate treatment claim under the FHA, a plaintiff

must show “that some discriminatory purpose was a ‘motivating factor’ behind the

challenged action.” See Cmty. Servs., Inc. v. Wind Gap Mun. Auth., 421 F.3d 170, 177

(3d Cir. 2005). Appellants’ vague, conclusory statements that their landlord took adverse

actions against them because of one appellant’s disability are insufficient to claim that

any discriminatory purpose motivated their landlord’s actions. Appellants’ subsequent

filings have not clarified these allegations. Therefore, we will affirm the District Court’s

dismissal of appellants’ complaint.




                                             3